In re Briley, Russell; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. KA-7421; Parish of Orleans, Criminal District Court, Div. “G”, No. 310-193.
Prior report: La.App., 544 So.2d 780.
Denied. We find no error in the judgment of the Fourth Circuit on appeal, re*976jecting relator’s challenge to the trial court's ruling on the motion to suppress his identification, and affirming his conviction and sentence (as modified by the court of appeal). Relator should first present his other claims to the courts below. La.C. Cr.P. arts. 924 et seq.